Case: 15-50598      Document: 00513559201         Page: 1    Date Filed: 06/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50598
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 22, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,
                                                 Plaintiff–Appellee,
versus
KEITH ALAN HILDERBRAND,
                                                 Defendant–Appellant.




                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:03-CR-250-1




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

       Keith Hilderbrand, federal prisoner # 35973-180, moves to proceed in
forma pauperis (“IFP”) to appeal the denial of his 18 U.S.C. § 3582(c)(2) motion
for a sentence reduction based on Amendment 782 to the U.S. Sentencing



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50598     Document: 00513559201      Page: 2    Date Filed: 06/22/2016


                                   No. 15-50598

Guidelines. By seeking to proceed IFP, Hilderbrand is challenging the district
court’s certification that his appeal is not taken in good faith because it is friv-
olous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

      Hilderbrand claims the district court misapplied the amendment and the
18 U.S.C. § 3553(a) factors and that because he received a sentence at the low
end of the guideline range applicable at the original sentencing, he should now
receive a sentence at the low end of his new guideline range. He also asserts
that in denying his motion, the court improperly considered his criminal his-
tory and the amount of drugs involved in the offense of conviction and ignored
evidence of his prison behavior.

      The district court correctly recognized that Hilderbrand was eligible for
a reduction and that his original sentence of 188 months was within the new
guideline range of 151 to 188 months. See Dillon v. United States, 560 U.S.
817, 826–27 (2010); U.S.S.G. § 2D1.1(c)(7); U.S.S.G., Ch. 5, Pt. A. The court
also had before it Hilderbrand’s arguments in favor of a reduction and informa-
tion regarding his prison history. See United States v. Whitebird, 55 F.3d 1007,
1010 (5th Cir. 1995). The court denied Hilderbrand’s motion as a matter of
discretion, referring to the § 3553(a) factors in general and Hilderbrand’s crim-
inal history and the amount of drugs involved in the offense of conviction in
particular. See United States v. Evans, 587 F.3d 667, 672–73 (5th Cir. 2009).
Hilderbrand has not shown that there is a nonfrivolous issue with regard to
the denial of his motion for a reduction.

      Accordingly, this appeal does not present a nonfrivolous issue and has
not been brought in good faith. See Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983). The motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.



                                         2